 



Exhibit 10.1

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) with an effective date of May 10,
2018 (the “Effective Date”) and signed May 15, 2018 (the “Execution Date”), is
by and between Greenway Technologies Inc., a Texas corporation (together with
its subsidiaries, the “Company”), and John Olynick, an individual residing in
Fairfield, Connecticut (the “Employee”).

 

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Employee desire for Employee to serve the Company
as its President; and

 

WHEREAS, the parties desire to provide that the Employee be employed by the
Company under the terms of this Agreement.

 

NOW THEREFORE in consideration of the mutual benefits to be derived from this
Agreement, the Company and the Employee hereby agree as follows:

 

1.        Term of Employment; Office and Duties.

 

(a) Commencing on the Effective Date of this Agreement and for an initial one
(1) year term, the Company shall employ the Employee as the chief executive of
the Company with the title of President, with the duties and responsibilities
prescribed to such office in the Bylaws of the Company and with such additional
duties and responsibilities consistent with such positions as may from time to
time be reasonably assigned to the Employee by the Board of Directors. Employee
agrees to perform such duties and discharge such responsibilities in accordance
with the terms of this Agreement. This Agreement shall automatically renew for
successive additional one (1) terms, unless terminated earlier under Section 4,
or unless either the Company or the Employee (collectively the “Parties” or
individually the “Party”) gives the other Party written advance notice of an
intent not to renew the Agreement at least sixty (60) days prior to its
expiration.

 

(b) The Employee shall devote substantially all of his working time to the
business and affairs of the Company other than during vacations and periods of
illness or incapacity; provided, however, that nothing in this Agreement shall
preclude the Employee from devoting time required: (i) for serving as a director
or officer of any organization or entity that does not compete with the Company
or any other businesses in which the Company is directly involved or becomes
involved as a function of Employee’s duties; (ii) delivering lectures or
fulfilling speaking engagements; or (iii) engaging in charitable and community
activities, including sitting on any Boards of Directors and/or committees of
such organizations related to such activities; provided, however, that such
activities do not interfere with the performance of his duties hereunder.

 

(c) The Employee’s consulting agreement with the Company as a Business
Development Consultant shall terminate upon the Employee’s entering into this
Employment Agreement. All prior approved accrued and unpaid compensation, along
with any prior approved and unreimbursed business expenses from the Employee’s
previous consulting role will be due and payable as described in such consulting
agreement.

 

2.        Compensation and Benefits.

 

For all services rendered by the Employee in any capacity during the period of
Employee’s employment by the Company, including without limitation, services as
an executive officer or member of any committee of the Board of Directors or any
subsidiary, affiliate or division thereof, from and after the Effective Date the
Employee shall be compensated as follows:

 



 

 

  

(a)        Base Salary. The Company shall pay the Employee a fixed salary (“Base
Salary”) of One Hundred Twenty Thousand Dollars ($120,000) per year, paid at a
rate of Ten Thousand Dollars ($10,000.00) per month, bi-monthly. The Board of
Directors shall review the Employee’s Base Salary from time to time with a view
to increasing such Base Salary if, in the judgment of the Board of Directors,
the earnings of the Company or the services of the Employee merit such an
increase. The Base Salary shall be payable in accordance with the customary
payroll practices of the Company. In the event the Company does not have
sufficient cash on hand to pay such monthly Base Salary, Employee agrees to
voluntarily defer such payment(s) until such time as sufficient cash is
available to make such payments. Such deferred compensation, if any, shall be a
priority payment when cash is sufficient to make such payment(s). The Employee
may use his discretion, in conjunction with advice and counsel from the
Company’s Chief Financial Officer, as to what constitutes cash sufficiency from
time-to-time. If there is disagreement with the CFO’s position as to what
constitutes cash sufficiency, the Employee shall request the Board of Directors
to make such determination.

 

(b)       Bonus. During each year that this Agreement is in effect, Employee
will be entitled to receive a bonus (“Bonus”) totaling at least Thirty-Five
Thousand Dollars ($35,000) per year. The Bonus shall be payable, first in a cash
lump sum payment of Fifteen-Thousand Dollars ($15,000) at the conclusion of
Employee’s first six (6) months of employment, and an additional Twenty-Thousand
Dollars ($20,000) no later than thirty (30) days after the end of the Employee’s
first twelve (12) months of employment by the Company, such Bonus being subject
to increases based upon the reasonable discretion of the majority of the board
of directors of the Company or the designated committee(s) thereof.

 

(c)       Stock Grants.

 

(i)       Except as otherwise provided herein, the Employee shall be entitled to
a grant of common stock (the “Stock Grant”) equal to 250,000 shares of the
Company’s common stock, par value $.0001 per share (the “Common Stock”), with a
price per share based on the market closing price as of the Effective Date, with
such Stock Grant to be completed within five (5) business days of the Execution
Date, and such shares shall vest immediately upon the execution of this
Agreement. Additional stock grants may be made subject to performance criteria
(the “Performance Criteria” established and mutually agreed upon by a majority
of the Company’s Board of Directors (or the Compensation Committee or other
designated Special Committee thereof) and the Employee has been achieved,
including such initial Performance Criteria as shown in Exhibit A to this
Agreement.

 

(b)        Fringe Benefits and Miscellaneous Employment Matters. The Employee
shall be entitled to participate in such employee benefit plans or programs, as
may be offered by the Company, including, without limitation, coverage under the
Company’s current Directors and Officers (“D&O”) insurance plan, a true and
correct copy of which shall be provided to Employee upon entering into this
Agreement), Section 401(k) retirement plan, health insurance benefits, and any
other benefits provided by the Company, if such exist and which may be amended
from time to time by the Board of Directors, to the extent that his position,
tenure, salary, age, health and other qualifications make him eligible to
participate, subject to the terms and provisions of such plans. Such additional
benefits shall include, but not be limited to: paid sick leave, individual and
family health insurance and paid personal days, all in accordance with the
current policies of the Company.

 

(c)        Withholding and Employment Tax. The Company will be entitled to
deduct or withhold from any amounts owing to Employee any federal, state, local
or foreign withholding taxes, excise tax, or employment taxes imposed with
respect to Employee’s compensation or other payments from the Company or
Employee’s ownership interest in the Company (including, without limitation,
wages, bonuses, dividends, the receipt or exercise of equity options and/or the
receipt or vesting of restricted equity).



 

 



 

(d)        Death. In the event of Employee’s death, the Employee’s family shall
continue to be covered by all of the Company’s medical, health and dental plans
as in effect at such time, at the Company’s expense for at least six (6) months
following the Employee’s death in accordance with the terms of such plans. In
the event such coverage would violate applicable law, Company shall take such
actions as it deems appropriate in good faith to provide the benefits described
in the preceding sentence.

 

(e)        Vacation. Employee shall receive four (4) weeks of paid vacation
annually, administered in accordance with the Company’s existing vacation
policy. Any existing accrued, unused vacation shall be paid to Employee at the
time of employment termination, no matter the reason for such termination.
Vacation time actually accrued by the Employee shall be prorated by the time
actually employed by the Company.

 

3.        Business Expenses.

 

The Company shall pay or reimburse Employee’s travel and entertainment expenses
incurred by the Employee in connection with the performance of his duties under
this Agreement, provided that all such expenses must be both reasonable and
pre-approved by the Chief Financial Officer, or in the event of a disagreement,
an independent member of the Board of Directors, including reimbursement for
attending out-of-town meetings of the Board of Directors in accordance with such
procedures as the Company may from time to time establish for senior officers
and as required to preserve any deductions for federal income taxation purposes
to which the Company may be entitled and subject to the Company’s normal
requirements with respect to reporting and documentation of such expenses. All
air travel must be in coach class, and not in business class or first class.
Notwithstanding the foregoing, all expenses must be promptly submitted for
reimbursement by the Employee. In no event shall any reimbursement be paid by
the Company after the end of the year following the year in which the expense is
incurred by the Employee.

 

4.        Termination of Employment.

 

Notwithstanding any other provision of this Agreement, Employee’s employment
with the Company may be terminated for any reason or no reason at all upon sixty
(60) days’ written notice to the other Party. Provided further, that a majority
of the Board may terminate Employee's employment with the Company upon written
notice to Employee at any time, and such termination shall be effective as of
the date of termination provided for in such notice. Upon termination of this
Agreement under this Section 4, Employee shall be entitled to any accrued but
unpaid salary, any pre-approved and reasonable travel and entertainment business
expenses accrued but unpaid, any accrued but unused vacation, and nothing more.
Such payment will be made as soon as practical by the Company, but in no event,
longer than sixty (60) days following termination of this Agreement.

 

5.        Non-Competition.

 

During the period of Employee’s employment hereunder and for the one (1) year
thereafter (“Non-Competition Period”), the Employee shall not, within any county
in which the Company or any subsidiary of the Company provides services,
directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, or in any manner engage in any business
substantially similar to the Company’s current businesses. Investments in less
than five percent (5%) of the outstanding securities of any class of a
corporation subject to the reporting requirements of Section 13 or Section 15(d)
of the Securities Exchange Act of 1934, as amended, shall not be prohibited by
this Section 5.

 



 

 



 

6.        Inventions and Confidential Information.

 

The parties hereto recognize that a major need of the Company is to preserve its
specialized knowledge, trade secrets, and confidential information. The strength
and good will of the Company is derived from the specialized knowledge, trade
secrets, and confidential information generated from experience with the
activities undertaken by the Company and its subsidiaries. The disclosure of
this information and knowledge to competitors would be beneficial to them and
detrimental to the Company, as would the disclosure of information about the
marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries. The Employee acknowledges that the proprietary information,
observations and data obtained by him while employed by the Company concerning
the business or affairs of the Company are the property of the Company. By
reason of his being a senior executive of the Company, the Employee has or will
have access to, and has obtained or will obtain, specialized knowledge, trade
secrets and confidential information about the Company’s operations and the
operations of its subsidiaries, which operations extend throughout the United
States. Therefore, subject to the provisions of Section 14 hereof, the Employee
hereby agrees as follows, recognizing that the Company is relying on these
agreements in entering into this Agreement:

 

(i) During the period of Employee’s employment with the Company and for an
indefinite period thereafter, the Employee will not use, disclose to others, or
publish or otherwise make available to any other party any inventions or any
confidential business information about the affairs of the Company, including
but not limited to confidential information concerning the Company’s products,
methods, engineering designs and standards, analytical techniques, technical
information, customer information, employee information, and other confidential
information acquired by him in the course of his past or future services for the
Company. Employee agrees to hold and keep as confidential the Company’s books,
papers, letters, formulas, memoranda, notes, plans, records, reports, computer
tapes, printouts, software and other documents, and all copies thereof and
therefrom, in any way relating to the Company’s business and affairs, whether
made by him or otherwise coming into his possession, and on termination of his
employment, or on demand of the Company, at any time, to deliver the same to the
Company within twenty four (24) hours of such termination or demand. However,
nothing in this Agreement prohibits the Employee from using such confidential
information or disclosing such information to those with a need to know such
information to perform his job duties for the Company; from disclosing such
confidential information as required by law or subpoena; or from testifying
truthfully in any proceeding. Additionally, confidential information shall not
include information (a) that is or shall become generally available to the
public other than as a result of the Employee’s unauthorized disclosure, (b)
that was or becomes available to Employee on a non-confidential basis from a
source other than the Company or any subsidiaries of the Company, or (c) that
was developed by or for Employee independently of, and without the use of, any
confidential information.

 

(ii) During the period of Employee’s employment with the Company and for the one
(1) year thereafter (“Non-Solicitation Period”) (a) the Employee will not
directly or indirectly through another entity induce or otherwise attempt to
influence any employee of the Company to leave the Company’s employ and (b) the
Employee will not directly or indirectly hire or cause to be hired or induce a
third party to hire, any such employee (unless the Board of Directors shall have
authorized such employment and the Company shall have consented thereto in
writing) or in any way interfere with the relationship between the Company and
any employee thereof and (c) induce or attempt to induce any customer, supplier,
licensee, licensor or other business relation of the Company to cease doing
business, or reduce the amount of business done, with the Company or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation of the Company.

 

7.        Consolidation; Merger; Sale of Assets; Change of Control.

 



 

 

 

Nothing in this Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of corporate
combination provided that the corporation resulting from or surviving such
combination, consolidation or merger, or to which such assets are transferred,
or such partnership or joint venture, assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, this
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
resulting or surviving transferee corporation or such partnership or joint
venture, and the term “Company,” as used in this Agreement, shall mean such
corporation, partnership or joint venture or other entity, and this Agreement
shall continue in full force and effect in accordance with its terms and shall
entitle the Employee and his heirs, beneficiaries and representatives to exactly
the same compensation, benefits, payments and other rights as would have been
their entitlement had such combination, consolidation, merger, transfer of
assets or formation of such partnership or joint venture not occurred.

 

8.        Survival of Obligations.

 

Sections 2(e), 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15 and 17 shall survive the
termination for any reason of this Agreement (whether such termination is by the
Company, by the Employee, upon the expiration of this Agreement or otherwise).

 

9.        Employee’s Representations.

 

The Employee hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by the Employee do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Employee is a
party or by which he is bound, (ii) the Employee is not a party to or bound by
any employment agreement, noncompete agreement or confidentiality agreement with
any other person or entity and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of the Employee, enforceable in accordance with its terms. The
Employee hereby acknowledges and represents that he has consulted with legal
counsel regarding his rights and obligations under this Agreement and that he
fully understands the terms and conditions contained herein.

 

10.        Company’s Representations.

 

The Company hereby represents and warrants to the Employee that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not materially conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which it is bound and (ii) upon the execution and delivery of
this Agreement by the Employee, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms.

 

11.       Enforcement.

 

Because the Employee’s services are unique and because the Employee has access
to confidential information concerning the Company, the parties hereto agree
that money damages would not be an adequate remedy for any breach of this
Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, the Company may, in addition to other rights and remedies existing in
its favor, apply to any court of competent jurisdiction in Tarrant County, Texas
for injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security).

 

12.        Severability.

 



 

 

 

In case any one or more of the provisions or part of a provision contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall be deemed not to affect any other jurisdiction or any
other provision or part of a provision of this Agreement, nor shall such
invalidity, illegality or unenforceability affect the validity, legality or
enforceability of this Agreement or any provision or provisions hereof in any
other jurisdiction; and this Agreement shall be reformed and construed in such
jurisdiction as if such provision or part of a provision held to be invalid or
illegal or unenforceable had never been contained herein and such provision or
part reformed so that it would be valid, legal and enforceable in such
jurisdiction to the maximum extent possible. In furtherance and not in
limitation of the foregoing, the Company and the Employee each intend that the
covenants contained in Sections 5 and 6 shall be deemed to be a series of
separate covenants, one for each county of the State of Texas and one for each
and every other applicable county. If, in any judicial proceeding, a court shall
refuse to enforce any of such separate covenants, then such unenforceable
covenants shall be deemed eliminated from the provisions hereof for the purpose
of such proceedings to the extent necessary to permit the remaining separate
covenants to be enforced in such proceedings. If, in any judicial proceeding, a
court shall refuse to enforce any one or more of such separate covenants because
the total time, scope or area thereof is deemed to be excessive or unreasonable,
then it is the intent of the parties hereto that such covenants, which would
otherwise be unenforceable due to such excessive or unreasonable period of time,
scope or area, be enforced for such lesser period of time, scope or area as
shall be deemed reasonable and not excessive by such court.

 

13.        Entire Agreement; Amendment.

 

Except as otherwise set forth in this Agreement, this Agreement contains the
entire agreement between the Company and the Employee with respect to the
subject matter hereof and thereof. This Agreement may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
or on behalf of the party against whom enforcement of any amendment, waiver,
change, modification or discharge is sought. No course of conduct or dealing
shall be construed to modify, amend or otherwise affect any of the provisions
hereof.

 

14.        Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
physically delivered, delivered by express mail or other expedited service or
upon receipt if mailed, postage prepaid, via registered mail, return receipt
requested, or by electronic mail, addressed as follows:

 

(a) To the Company:



Greenway Technologies, Inc.

               Attn: Ransom Jones

8851 Camp Bowie West, Suite 240

Fort Worth, TX 76116

Email: ransom.jones@gwtechinc.com

 

(b) To the Employee:

 

John Olynick

 

 

 

and/or to such other persons and addresses as any party shall have specified in
writing to the other from time-to-time. Either party may change its address for
receiving notices by providing notice of the new address to the other Party.

 



 

 



 

15.        Assignability.

 

This Agreement shall be assignable by the Company but not the Employee, and
shall be binding upon, and shall inure to the benefit of, the heirs, executors,
administrators, legal representatives, successors and assigns of the parties. In
the event that all or substantially all of the business of the Company is sold
or transferred, then this Agreement shall be binding on the transferee of the
business of the Company whether or not this Agreement is expressly assigned to
the transferee. This Agreement shall inure to the benefit of and be enforceable
by the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

16.        Governing Law.

 

This agreement shall be governed by and construed in accordance with the laws of
the State of Texas without giving effect to any conflict of laws principles to
the contrary and any dispute shall be submitted to binding arbitration, before a
sole arbitrator, with such arbitration to be conducted in the State of Texas, in
Dallas County or Tarrant County and shall be conducted under the rules (but not
the auspices) of the Commercial Section of the Arbitration Association of
America. The parties shall select the arbitrator from a list of ten arbitrators
who agree to work within fifty (50) miles East of the Tarrant County westernmost
boundary and/or fifty (50) miles West of the Dallas County easternmost boundary,
by alternatively striking one name from the list until only one remains. The
parties shall each advance one half of the estimated fees to the arbitrator in
advance of the commencement of the arbitration, and the prevailing party in any
arbitration shall recover the costs of the arbitration (including the reasonable
attorneys’ fees). Each party irrevocably consents to the exclusive venue and
jurisdiction of the Courts of the State of Texas, in Dallas County or Tarrant
County, for any action to confirm an arbitration award, or to seek injunctive
relief to prevent any then-ongoing violations of the Confidentiality,
Noncompetition or Non-solicitation obligations of the parties hereunder (which
are the only issues that may be brought directly to Court, as any other claims
are fully compensable by an award of monetary damages). The commencement of an
action seeking an injunction shall not be deemed or construed to operate as a
waiver of related or unrelated claims for monetary damages between the parties
or as a bar to the commencement of an arbitration (and subsequent action to
confirm, vacate or modify the arbitration award) relating to monetary damages
arising from any related or unrelated claims, including those claims for
monetary damages arising from those same violations against which injunctive
relief was sought.

 

17.        Waiver and Further Agreement.

 

Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof. Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.

 

18.        Headings of No Effect.

 

The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

19.        Counter Party Signatures.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.

 



 

 

  

20.        280G. Notwithstanding anything contained in this Agreement to the
contrary to the extent that any of the payments and benefits provided for under
this Agreement together with any payments or benefits under any other agreement
or arrangement between the Company or any of their Subsidiaries and Employee
(collectively, the “Payments”) would constitute a “parachute payment” within the
meaning of Section 280G of the Code, Employee shall receive total payments equal
to the greater, after the application of the excise tax imposed pursuant to
Section 4999 of the Code, of the Payments provided under this Agreement or: the
amount of such Payments reduced to the greatest amount that would result in no
portion of the Payments being subject to such excise tax.

 

[The remainder of this page intentionally left blank. Signature page follows.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Execution Date first above written.

 

COMPANY:

 

GREENWAY TECHNOLOGIES, INC.

 

 

By: _________/s/________________________

Kent Harer, Director

 

 

EMPLOYEE:

 

 

 

By: _______ /s/__________________________

John Olynick

 



 

 

 

